   Case: 1:19-cv-06627 Document #: 174 Filed: 02/05/21 Page 1 of 3 PageID #:2507




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  POWELL PRESCRIPTION CENTER, ET                     Civil Action No. 1:19-cv-06627
  AL.,                                               Judge John J. Tharp, Jr.
                         Plaintiffs,

  v.

  SURESCRIPTS, LLC, ET AL.,

                         Defendants.

                          MOTION TO WITHDRAW AS COUNSEL

       Pursuant to Local Rule 83.17 of the United States District Court for the Northern District

of Illinois, Plaintiffs request that Justin R. Erickson be granted leave to withdraw as counsel of

record in this matter. All other counsel of record on behalf of Plaintiffs shall remain as counsel.

       WHEREFORE, Plaintiffs request that this Motion for Withdrawal be granted and that he

be removed from all service lists and no longer receive electronic notices in this case.

                                              Respectfully submitted,


Dated: February 5, 2020                       /s/W. Joseph Bruckner
                                              W. Joseph Bruckner
                                              Brian David Clark
                                              Robert Kinney Shelquist
                                              Justin R. Erickson
                                              LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                              100 Washington Avenue South, Suite 2200
                                              Minneapolis, MN 55401
                                              Telephone: (612) 339-6900
                                              Fax: (612) 339-0981
                                              wjbruckner@locklaw.com
                                              bdclark@locklaw.com
                                              rkshelquist@locklaw.com
                                              jrerickson@locklaw.com



                                                 1
Case: 1:19-cv-06627 Document #: 174 Filed: 02/05/21 Page 2 of 3 PageID #:2508




                                   Kenneth A. Wexler
                                   Justin N. Boley
                                   Tyler J. Story
                                   WEXLER WALLACE LLP
                                   55 West Monroe St., Ste. 3300
                                   Chicago, IL 60603
                                   Telephone: (312) 346-2222
                                   Fax: (312) 346-0022
                                   kaw@wexlerwallace.com
                                   jnb@wexlerwallace.com
                                   tjs@wexlerwallace.com

                                   Tyler W. Hudson
                                   Eric D. Barton
                                   WAGSTAFF & CARTMELL, LLP
                                   4740 Grand Avenue, Ste. 300
                                   Kansas City, MO 64112
                                   Telephone: (816) 701-1100
                                   Fax: (816) 531-2372
                                   thudson@wcllp.com
                                   ebarton@wcllp.com

                                   Daniel E. Gustafson
                                   Karla M. Gluek
                                   Michelle J. Looby
                                   GUSTAFSON GLUEK PLLC
                                   120 South Sixth Street, Ste. 2600
                                   Minneapolis, MN 55402
                                   Telephone: (612) 333-8844
                                   Fax: (612) 339-6622
                                   dgustafson@gustafsongluek.com
                                   kgluek@gustafsongluek.com
                                   mlooby@gustafsongluek.com

                                   Robert N. Kaplan, Esq.
                                   Elana Katcher, Esq.
                                   KAPLAN FOX & KILSHEIMER LLP
                                   850 Third Ave., 14th Floor
                                   New York, NY 10022
                                   Telephone: (212) 687-1980
                                   Email: rkaplan@kaplanfox.com
                                   Email: ekatcher@kaplanfox.com




                                      2
Case: 1:19-cv-06627 Document #: 174 Filed: 02/05/21 Page 3 of 3 PageID #:2509




                                   Jeffrey L. Kodroff
                                   John Macoretta
                                   SPECTOR ROSEMAN & KODROFF, P.C.
                                   2001 Market Street
                                   Philadelphia PA 19103
                                   T: (215) 4960300
                                   jkodroff@srkattorneys.com
                                   jmacoretta@srkatorneys.com

                                   Counsel for Plaintiffs and the Proposed Class




                                      3
